Citation Nr: 1611905	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 1980 rating decision's assignment of an initial noncompensable (zero percent) rating for chronic low back strain.

2.  Entitlement to an effective date earlier than July 14, 2011, for the assignment of a 20 percent rating for service-connected lumbar spine disorder; and to a rating in excess of 20 percent prior to December 11, 2011.

3.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disorder from April 1, 2012, excluding period(s) of temporary total rating(s) (TTR(s)).

4.  Entitlement to an extension of TTR beyond December 11, 2011, to April 1, 2012, period pursuant to 38 C.F.R. § 4.30.

5.  Entitlement to an extension of special monthly compensation (SMC) based upon housebound criteria beyond December 11, 2011, to April 1, 2012, period.

6.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 10 percent for service-connected Crohn's disease with gastroesophageal reflux disease (GERD).

8.  Entitlement to a compensable rating for service-connected erectile dysfunction.

9.  Entitlement to service connection for a right knee disorder to include rheumatoid arthritis.

10.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected lumbar spine disorder.

11.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected lumbar spine disorder.

12.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected lumbar spine disorder.

13.  Entitlement to service connection for a left hand disorder, to include as secondary to service-connected lumbar spine disorder.

14.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine disorder.

15.  Entitlement to service connection for a right shoulder disorder.

16.  Entitlement to service connection for a left shoulder disorder.

17.  Entitlement to an extension of TTR beyond September 24, 2013, to January 1, 2014, period pursuant to 38 C.F.R. § 4.30.

18.  Entitlement to an extension of SMC based upon housebound criteria beyond September 24, 2013, to January 1, 2014, period.

19.  Entitlement to a rating in excess of 20 percent for sciatic nerve radiculopathy of the right lower extremity.

20.  Entitlement to a rating in excess of 20 percent for sciatic nerve radiculopathy of the left lower extremity.

21.  Entitlement to an effective date earlier than October 2, 2009, for the establishment of service connection for sciatic nerve radiculopathy of the right lower extremity.

22.  Entitlement to an effective date earlier than October 2, 2009, for the establishment of service connection for sciatic nerve radiculopathy of the left lower extremity.

23.  Entitlement to an effective date earlier than October 2, 2009, for the establishment of a total rating based upon individual unemployability (TDIU) due to service-connected disability.

24.  Entitlement to an effective date earlier than October 2, 2009, for Dependents' Education Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's appellate claims except for his claim of CUE in the August 1980 rating decision.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1980 rating decision established service connection, in part, for chronic low back strain and assigned an initial noncompensable rating.  The Veteran was informed of this decision including his right to appeal, and did not appeal.

2. The correct facts, as they were known in August 1980 were accurately reported and the statutory or regulatory provisions extant at the time, were correctly applied. 

3.  There was a tenable evidentiary basis to support the RO's August 1980 determinations.


CONCLUSION OF LAW

The August 1980 rating decision's assignment of a noncompensable rating for chronic low back strain was not the product of CUE.  38 C.F.R. § 3.105 (2015); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Service connection was established chronic low back strain by an August 1980 rating decision, and was assigned an initial noncompensable rating.  The Veteran was informed of this decision including his right to appeal, and did not appeal.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.1100, 20.1103.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) and 20.1103 taken together, a rating decision is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of clear and unmistakable error."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The Court has provided the following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior AOJ [agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378   (Fed. Cir. 1999). 

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314.

The Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo and other decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Board also wishes to note that in adopting regulations governing claims of CUE in prior Board decisions, VA adopted essentially the same framework as expressed in the aforementioned caselaw.  See 38 C.F.R. § 20.1400-1411.

In this case, the Veteran essentially contends that the August 1980 rating decision contained CUE in not assigning a 10 percent rating under Diagnostic Code 5295 based upon characteristic pain on motion.

The Board acknowledges that at the time of the August 1980 rating decision, Diagnostic Code 5295 provided for the evaluation of lumbosacral strain.  Under this Code, a noncompensable (zero percent) rating was assigned for slight subjective symptoms only.  With characteristic pain on motion, a rating of 10 percent was provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent was provided.  When severe with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent was provided.  

The evidence of record at the time of the August 1980 rating decision included an August 1980 VA examination.  In pertinent part, this examination reflects the Veteran reported continuous pain in the lower back, which seemed to come from the left hip.  He acknowledged that some days were good and other days he could not bend over sink to brush teeth or shave.  He also indicated that no one who examined him would listen to what he had to say; specifically, the pain came from his hip and his back would then tighten and spasm.

The Veteran essentially contends that the aforementioned complaints of back pain reflect he had characteristic pain on motion so as to warrant a 10 percent rating under the criteria of Diagnostic Code 5295.  However, on the August 1980 physical examination itself, the examiner noted some semblance of protection of the back but not greatly.  In other words, the examiner did not specifically find that the Veteran had painful motion.  Further, the examiner noted the Veteran had grossly normal range of motion.  The examiner also diagnosed "chronic postural (functional) low back strain."

In view of the foregoing, it appears debatable whether the August 1980 VA examination actually demonstrated characteristic pain on motion so as to warrant a 10 percent rating under Diagnostic Code 5295, as opposed to slight subjective symptoms only consistent with the noncompensable rating assigned at that time.  Stated another way, even though the Veteran complained of back pain, the August 1980 physical examination did not actually find he had painful motion.  Moreover, the examination indicated there was no actual functional impairment of the back.  As such, there was evidence which would support a finding of slight subjective symptoms only.  In addition, the Board notes that the August 1980 rating decision accurately summarized the findings of this VA examination.  Consequently, the Veteran's contentions of CUE based upon the findings of the August 1980 VA examination appear to be no more than a disagreement with how that evidence was weighed, which the Court has held does not constitute CUE.

The Board further notes that the Veteran's attorney has cited to various legal provisions regarding inadequate examinations in statements submitted in conjunction with this appeal.  To the extent this contends the August 1980 VA examination was inadequate, a violation in the duty to assist does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the Court has indicated that an inadequate examination does not constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (An error made by a VA doctor who examines a veteran is "not administrative error during the adjudication process which would require the prior decision to be reversed or amended...").

The Board acknowledges that no Diagnostic Code other than 5295 appears to have been considered by the August 1980 rating decision in evaluating the Veteran's low back strain.  However, to the extent that was error it was not absolutely clear a different result would have occurred; i.e., it is not undebatable the Veteran would have been entitled to a compensable rating under any other potentially applicable Diagnostic Code.  For example, as already noted the August 1980 VA examination found the Veteran to have grossly normal range of motion.  Thus, it does not appear he satisfied the criteria of even slight limitation of motion for the minimum compensable rating under former Diagnostic Code 5292 which evaluated limitation of motion.  Additionally, as the Veteran was diagnosed with low back strain, it does not appear former Diagnostic Code 5293 which was for evaluation of intervertebral disc syndrome was even applicable.

The Board also acknowledges that the Veteran indicated at the time of the August 1980 rating decision that he had received treatment for his back from VA and various private clinicians.  However, it does not appear any such records were requested or associated with the claims folder at the time of the August 1980 rating decision.  Nevertheless, as already noted, a violation in the duty to assist does not constitute CUE.  Caffrey, supra.  With regard to any VA treatment records existing at the time of the August 1980 rating decision, the holding in Bell v. Derwinski, 2 Vet. App. 611, 613  (1992), that VA adjudicators have constructive notice of VA records existing at the time of the decision is not applicable to decisions dated prior to when Bell was issued in 1992 for CUE purposes, since CUE may only be based on the law existing at the time.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (holding that the Bell constructive notice doctrine could not be applied retroactively to VA adjudications occurring before Bell was decided).

The Board also notes that the VA treatment indicated by the Veteran was in 1974, approximately 6 years prior to his original claim.  Similarly, as part of his original application he indicated his last private medical treatment was in 1976, approximately 4 years prior to his claim.  As such, it would appear debatable whether such records would even be considered in assigning the initial rating as they were identified as being years earlier, as opposed to the then current findings of the August 1980 VA examination.  In any event, evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  

No other allegation of CUE in the August 1980 rating decision appears to have been made or indicated by the record.  Therefore, the Board finds that the August 1980 rating decision's assignment of a noncompensable rating for chronic low back strain was consistent with the evidence then of record and the law that was in effect at that time.  To the extent there may have been error in the August 1980 rating decision's assignment of a noncompensable rating for chronic low back strain, the record does not show that had it not been made, it would have manifestly changed the outcome and it is not absolutely clear that a different result would have ensued.  For these reasons, the Board finds the August 1980 rating decision was not the product of CUE.  Therefore, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Inasmuch as the August 1980 rating decision was not the product of CUE, the benefit sought on appeal is denied.

REMAND

Initially, the Board notes that the Veteran has been accorded multiple VA examinations which evaluated his service-connected lumbar spine disorder, radiculopathy, PTSD, Crohn's disease with GERD, and erectile dysfunction to include in November 2009, April 2010, July 2011, March 2012, and July 2012.  However, as already noted, the Veteran's attorney has cited to various legal provisions regarding inadequate examinations in statements submitted in conjunction with this appeal.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, other evidence of record indicates these service-connected disabilities may have increased in severity since the most recent examination.  For example, the Veteran underwent additional back surgery in September 2013, but no examination appears to have been conducted since that procedure.  The Veteran also indicated in a June 2014 statement that the Veteran's Crohn's disease with GERD had worsened.  When the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the Board concludes that a remand is required to accord the Veteran new examinations to determine the current nature and severity of his service-connected lumbar spine disorder, radiculopathy, PTSD, Crohn's disease with GERD, and erectile dysfunction.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the service connection claims, the Board notes that establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Veteran has contended, in part, that his disabilities of the feet, hands, and cervical spine are secondary to his service-connected lumbar spine disorder.  The Board acknowledges that the April 2010 VA examination included opinions that these disabilities were not caused by the lumbar spine disorder.  However, this examination did not address the issue of secondary aggravation in accord with Allen, supra.  Further, the Board observes that the nature of the Veteran's contentions of secondary service connection are such that they would also appear to be applicable to his claims of service connection for the right knee and both shoulders, which were not addressed by the April 2010 or any other VA examination.  Therefore, the Board finds that a remand is also required to adequately address the nature and etiology of his service connection claims.  See Barr, supra; Colvin, supra.

Regarding the claims for extension of the periods for the assigned TTR and SMC based upon housebound criteria, the Board notes that they were assigned based upon the period of convalescence following back surgery.  As such, the resolution of the lumbar spine claim may affect entitlement to such benefits.  Similarly, resolution of the increased rating and service connection claims may affect the earlier effective date claims, to include for the TDIU.  Thus, these issues are inextricably intertwined, and the Board will defer adjudication on the TTR, SMC, and earlier effective date claims until the development deemed necessary for the other claims have been completed.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disorder, radiculopathy, PTSD, Crohn's disease with GERD, erectile dysfunction, right knee, hands, feet, shoulders, and cervical spine since July 2012.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right knee, hand, feet, shoulder, and cervical spine symptomatology; as well as the nature, extent and severity of his lumbar spine, radiculopathy, PTSD, Crohn's disease with GERD, and erectile dysfunction symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examination(s) to evaluate the current nature and severity of his service-connected lumbar spine disorder, radiculopathy, PTSD, Crohn's disease with GERD, and erectile dysfunction.  The claims folder should be made available to the examiner(s) for review before the examination(s).  

For the lumbar spine disorder, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

4.  The Veteran should be afforded new examination(s) to evaluate the current nature and etiology of his claimed disabilities of the right knee, hands, feet, shoulders, and cervical spine.  The claims folder should be made available to the examiner(s) for review before the examination(s).

The respective examiner(s) should express an opinion as to whether it is at least as likely as not the claimed disability was incurred in or otherwise the result of the Veteran's active service.  If the respective examiner(s) determine the disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected lumbar spine disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


